Davis, J.
(concurring). The great weight of authority in other jurisdictions is undoubtedly against the plaintiff’s right to recover in this action. (See 12 Cornell Law Quarterly, 207.) The same rule of non-liability has been adopted in this State. It is said that persons situated as is plaintiff have not the right of a beneficiary to sue on a co'ntract made by a municipality with a private corporation for supplying water to extinguish fires. There is no privity between the citizens and the contracting company. (Wainwright v. Queens County Water Co., 78 Hun, 146; Smith v. Great South Bay Water Co., 82 App. Div. 427.) Mainly, such a contract is made for the protection of the private property of citizens rather than the property of the municipality. Yet citizens do have a beneficial interest in such contracts made by a municipality for supplying water or other necessity, so that they may individually *680maintain actions to restrain charges in excess of the contract price. (Pond v. New Rochelle Water Co., 183 N. Y. 330; Farnsworth v. Boro Oil & Gas Co., 216 id. 40.) If the proposition was new or original, it might be difficult to make distinction.
This particular action is brought on the theory of negligence. It is claimed that the defendant with notice that a devastating fire was raging and endangering plaintiff’s property, failed and neglected to furnish sufficient water pressure to control it, although it had power and it was its duty so to do. It was due to this neglect that plaintiff suffered loss.
Whether the action is on contract or for negligence the rule is the same. (German Alliance Ins. Co. v. Home Water Supply Co., 226 U. S. 220; Wainwright v. Queens County Water Co., supra.) No doubt the same rule would have to be applied if during the fire the president of the defendant had deliberately shut off the entire water supply. Even though the defendant bound itself by its contract with the municipality to pay damage sustained by any persons or property because of its negligence, apparently the same rule of privity would give the person suffering loss no right to recover. (Mott v. Cherryvale Water & Mfg. Co., 48 Kans. 12; Howsmon v. Trenton Water Co., 119 Mo. 304; Smith v. Great South Bay Water Co., supra.) It is, as said in the opinion of the learned court below, “ a hard rule.” (127 Misc. 545.)
It is possible that in the future the rigorous doctrine of the early cases in this State may be relaxed; that questions of privity will be given a place of less importance; that one contracting with another for the benefit of many may be held to assume a duty and required to act with care; that given the contract and the relation, a duty may be imposed by law; and that “ diligence was owing not only to him who ordered, but to him also who relied.” (Glanzer v. Shepard, 233 N. Y. 236, 239, 242.)
However, as Mr. Justice Van Kirk says, this is not the court to make radical changes in the settled law of the State. I concur in the conclusion he reaches for reversal.